Citation Nr: 1643910	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-03 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine spondyloarthropathy and degenerative disc disease with scoliosis prior to April 24, 2014, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain and fracture with left foot peroneal tendonitis.

3.  Entitlement to an initial compensable rating for right knee degenerative joint disease prior to April 24, 2014, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for left knee degenerative joint disease prior to April 24, 2014, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for migraine headaches.

6.  Entitlement to an initial compensable rating for right ankle sprain.

7.  Entitlement to an initial compensable rating for right leg radiculopathy (sciatica) associated with lumbar spine spondyloarthropathy and degenerative disc disease with scoliosis.

8.  Entitlement to service connection for a right wrist disability, claimed as carpal tunnel syndrome and arthritis.

9.  Entitlement to service connection for a left wrist disability, claimed as carpal tunnel syndrome and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to December 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

With regard to the claims related to the lumbar spine and right and left knee ratings, in May 2014, the RO issued another rating decision.  The lumbar spine rating was increased to 40 percent, effective April 24, 2014, and the right and left knee ratings were each increased to 10 percent, also effective April 24, 2014.  As this does not represent an award of the maximum rating available for either the lumbar spine, or the knees, and the Veteran has not indicated satisfaction with the ratings assigned, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable).

The Veteran's original claim related to her right and left wrist was a claim for carpal tunnel syndrome.  At the time of her February 2013 substantive appeal, she claimed to have arthritis in her wrists.  In Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the wrist issues on appeal as entitlement to service connection for a wrist disability, to include carpal tunnel syndrome and arthritis.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Joint Ratings

The Veteran was afforded VA examinations to assess the severity of her lumbar spine, left and right ankles, and left and right knees during the pendency of this claim.  The Veteran was first examined for her spine, knees and ankles in November 2009.  The Veteran was again examined for her knees and ankles in April and May 2014, respectively, and the spine was most recently examined in July 2015.  The Board has reviewed all of the VA joint examinations during the pendency of these claims and, unfortunately, they do not comply with a recent Court decision.  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The lumbar spine does not have an opposite joint, and both knees and both ankles are disabled (service connected) in this case.  Thus, measurement of the opposite undamaged joint is not possible, but there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  Neither the November 2009 examinations, nor the more recent examinations of the lumbar spine, ankles and knees, were conducted with Correia compliant testing.  A remand is required in order to obtain an adequate examination and opinion under the current law. 

Radiculopathy 

The rating for right leg radiculopathy (sciatica) associated with lumbar spine spondyloarthropathy and degenerative disc disease with scoliosis is also on appeal.  Because the disability benefits questionnaire (DBQ) utilized by VA examiners for examinations of the spine includes the collection of information related to associated radiculopathy, the Board finds that remand of the matter of whether an increased rating for right leg radiculopathy is warranted should also be remanded, because the evidentiary development related to the lumbar spine will likely also pertain to the radiculopathy.

Migraine Headaches

The Veteran is seeking a compensable rating for her service-connected migraine headaches.  During the pendency of the claim, the Veteran was afforded a VA examination related to her headaches in November 2009 and again in April 2014.  Following the most recent examination, the Veteran submitted a statement in July 2014 disputing the findings in the examination report.  In particular, the Veteran indicated having headaches 29 out of 30 days, which vary in duration.  She reported taking prescription medication for her headaches and submitted photocopies of prescription bottles.  The VA examiner reported that she did not take prescription medication for headaches.  The examiner also reported a lack of prostrating attacks of migraine headache and the Veteran reported lying down, when she can, to handle the headache pain.  In sum, the Veteran is alleging that her migraine headaches are more severe than the April 2014 examination report represents.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the April 2014 VA examination findings appear to not be representative of the current severity of the migraine headaches on appeal, the claim must be remanded as a new VA examination is warranted.

Wrists

The Veteran claims to have a disability in each wrist as a result of her active service.  In particular, she contends that her twenty-year career in personnel, typing and writing everyday, caused her wrist disability.  See April 2011 notice of disagreement.  She reports not having this condition prior to service and also reports the use of a brace now in order to keep her wrist in anatomical alignment and somewhat immobile.  Id.  She later asked that the claim be recharacterized as one for arthritis in both wrists.  See February 2013 VA Form 9.

The Veteran was afforded a VA examination in September 2010.  She reported a history of receiving wrist braces in 2008 during her active service.  Reflexive and sensory examinations were normal.  The examiner did note the existence of pain in the right wrist interfering with formal motor testing.  The examiner seemingly did not thoroughly examine the left wrist, as no mention was made of whether pain did or did not exist on the left.  Further, EMG on that day was on the right side only.  The conclusion was that it was a normal study of the right wrist.  No x-rays were taken and the examiner copied into the report a right wrist x-ray dated in January 2006 following a fall in service, as well as an October 2009 x-ray of the bilateral hands, the report of which primarily shows findings related to the right thumb and gave no indication of evaluation of the wrists.  The examiner concluded that there is no peripheral nerve damage/neuropathy established and no documented electrophysiological evidence of carpal tunnel syndrome.  The examiner went on to indicate again the existence of right wrist pain with active and passive range of motion, noting the existence of pain with relatively little movement.  The examiner found that the Veteran's wrist condition does not appear to be of neurological origin, but also suggested musculoskeletal/joint conditions may be considered.  The Veteran, however, was afforded no further examination or opinion, even after alleging the existence of arthritis in her wrists in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because of the lack of a complete evaluation of both the right and left wrists, the September 2010 examination report is at least partially inadequate.  A remand is necessary in order to afford the Veteran a new VA examination to adequately address both the left and right wrist and all alleged disabilities.

Records

Throughout the pendency of this appeal, the Veteran was treated at Walter Reed Army Hospital and the Bethesda National Naval Medical Center, which are now collectively known as Walter Reed National Military Medical Center in Bethesda, Maryland.  The most recent records from these facilities were added to the Veteran's Virtual VA file in February 2013.  Records from the Washington, D.C., VA Medical Center (VAMC) dated between March 2012 and January 2014 are also of record.  On remand, the RO should obtain and associate with the record all updated treatment records related to the disabilities on appeal.  38 C.F.R. § 3.159(c)(2) (2015).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant and ongoing treatment records related to treatment of the disabilities on appeal from Walter Reed National Military Medical Center in Bethesda, Maryland, dated since February 2013, from the Washington, D.C. VAMC from January 2014 to the present, and from any other VA healthcare facility from which the Veteran receives treatment for her disabilities on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA lumbar spine, right and left knee, and right and left ankle examination(s) in order to determine the current severity of these service-connected disabilities.  All pertinent evidence should be made available to and reviewed by the examiner(s).  The examiner(s) must make all findings relative to rating the Veteran's lumbar spine, knees and ankles.  

This examination must also include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disabilities on her occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of her service-connected migraine headaches.  All pertinent evidence should be made available to and reviewed by the examiner and the examiner must make all findings relative to rating the Veteran's headaches.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on her occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination to assess the nature of any right and/or left wrist disability present during the pendency of this claim, as well as to determine whether any such wrist disability is related to a disease or injury in service.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  

All appropriate testing should occur, to include diagnostic testing to determine the existence, or lack of, carpal tunnel syndrome in the right and left wrist, and arthritis in the right and left wrist.  If a left or right wrist disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during the Veteran's active service, is related to a disease or injury in service, including the Veteran's many years of work in personnel, writing and typing every day during her twenty years of active service, or is otherwise the result of any in-service disease or injury.  The examiner must provide reasons for any opinion and address all relevant medical and lay evidence.

5.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




